Title: From George Washington to Timothy Pickering, 31 December 1790
From: Washington, George
To: Pickering, Timothy



Sir,
United States December 31st 1790

I have the pleasure to enclose for you the Report of the Secretary at War upon the papers which were referred to him, relative your transactions with the Seneka Indians in November last.

To this satisfactory Report I am happy to add my entire Approbation of your conduct in this business—and am, With very great esteem & regard, Sir, Your most Obedt Servt

Go: Washington

